Citation Nr: 0322794	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include a depressive neurosis, on either a 
direct or secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


DECISION TO VACATE

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1976 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which determined that 
there was no clear and unmistakable error (CUE) in a December 
1979 rating decision denial of service connection for 
depressive neurosis.  In a May 1997 remand, the Board 
determined that the December 1979 rating decision never 
became final because the RO never issued a statement of the 
case following a notice of disagreement in February 1980, 
and, therefore, de novo consideration of the issue of 
entitlement to service connection for an acquired psychiatric 
condition of depressive neurosis was required.  The Board 
remanded this issue again in December 1997 for additional 
development that included a VA psychiatric examination and 
medical etiology opinions.

On April 9, 2001, the Board issued a decision addressing the 
issue of entitlement to service connection for an acquired 
psychiatric condition, to include a depressive neurosis, on 
either a direct or secondary basis.  In May 1995, prior to 
the April 2001 Board decision, the veteran requested a 
personal hearing before a member of the Board, as well as a 
personal hearing before the RO.  The veteran subsequently 
cancelled the RO hearing; however, the record does not 
reflect that she requested cancellation or waiver of a 
personal hearing before a member of the Board.  In a letter 
received in December 2000, the veteran wrote that she had not 
been notified or contacted regarding a hearing before the 
Board, and expressed a desire for a Board hearing.  She 
appeared before the undersigned at a hearing in January 2003.  
Accordingly, it is the decision of the Board that the April 
9, 2001 Board decision (addressing the issue of entitlement 
to service connection for an acquired psychiatric condition, 
to include a depressive neurosis, on either a direct or 
secondary basis) should be, and is, VACATED.  

In view of the Board's order herein vacating the April 9, 
2001 Board decision addressing the issue of entitlement to 
entitlement to service connection for an acquired psychiatric 
condition, to include a depressive neurosis, on either a 
direct or 


secondary basis, a new decision will be rendered on that 
matter, and that decision will be entered as if the April 9, 
2001 Board decision had never been issued.
 

ORDER

The April 9, 2001 Board decision addressing the issue of 
entitlement to service connection for an acquired psychiatric 
condition, to include a depressive neurosis, on either a 
direct or secondary basis, is VACATED. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

